United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40695
                        Conference Calendar


RUBEN HINOJOSA,

                                    Petitioner-Appellant,

versus

MARVIN MORRISON, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-243
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ruben Hinojosa, federal prisoner # 64378-079, appeals the

denial of his 28 U.S.C. § 2241 habeas petition challenging the

sentence imposed following his guilty plea conviction for

conspiracy to possess with intent to distribute marijuana.

Hinojosa was sentenced to a term of imprisonment of 151 months,

to be followed by a five-year term of supervised release.

     Hinojosa argues that he is entitled to seek relief under 28

U.S.C. § 2241 based on the savings clause of 28 U.S.C. § 2255


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40695
                                  -2-

because he was foreclosed from raising an Apprendi** claim at the

time of his guilty plea.    He argues that 28 U.S.C. § 2255 does

not provide him with an adequate remedy and that the failure to

address his claims would result in a miscarriage of justice.

     Hinojosa’s Apprendi claims do not satisfy the test for

filing a 28 U.S.C. § 2241 petition under 28 U.S.C.

§ 2255's “savings clause.”    Wesson v. U.S. Penitentiary,

Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002); Reyes -Requena

v. United States, 243 F.3d 893, 904 (5th Cir. 2001).

Accordingly, the district court’s denial of Hinojosa’s 28 U.S.C.

§ 2241 habeas petition is AFFIRMED.




     **
          Apprendi v. New Jersey, 530 U.S. 466 (2000).